FeRguson, Judge
(concurring in the result):
I concur in the result.
Although the accused was convicted of a number of offenses, there now remain against him only findings of guilty of absence without leave and the malicious making of public statements attacking the armed service of which he was a member, in violation, respectively, of Uniform Code of Military Justice, Articles 86 and 134, 10 USC §§ 886, 934.
Following tk-3 board of review’s af-firmance of these findings of guilty, the accused signed a request for the immediate execution of that portion of his sentence relating to bad-conduct discharge and asknowledged that he had been advised that his separation from the service would not preclude an appeal to this Court if it were seasonably filed. On January 3, 1959, the accused1 was discharged from the service with’ a bad-conduct discharge. On January 15, 1959, he petitioned this Court for a grant of review. We granted review on the issue of whether the execution of the bad-conduct discharge was legal.
In United States v Doherty, 10 USCMA 453, 28 CMR 19, we were advised in oral argument on other issues that the accused had been separated from the service. Subsequently, we *566were informed that the separation was accomplished by means of a dishonorable discharge under circumstances similar to those here presented. Although the question was not then before us, we remarked in that case with regard to the early execution of the adjudged discharge as follows:
“. . , The discharge here was issued in purported execution of the sentence of the court-martial. As such, at least from the time of the accused’s petition for review, the characterization of the nature of the discharge as ‘dishonorable’ is contrary to the provisions of Article 71, Uniform Code, and of no legal effect. . . . However, the exact legal effect of the act of separation, whatever its present characterization, need not he determined.” [Emphasis supplied.]
Thus, it is apparent we reserved in United States v Doherty, supra, the question herein presented, and I am unable to agree with Judge Latimer’s view that the conclusion of the majority was implicit in our affirming action in that case. I am also unable to join with Chief Judge Quinn in his conclusion that we may now breathe life into the illegally executed bad-conduct discharge without further action by the appropriate service authorities.
The execution of sentences which include a punitive discharge is governed by Code, supra, Article 71(c), 10 USC §871 (c). That statute provides:
“(c) No sentence which includes, unsuspended, a dishonorable or bad-conduct discharge, or confinement for one year or more, may be executed until affirmed by a board of review and, in cases reviewed by it, the Court of Military Appeals.” [Emphasis supplied.]
In my opinion, Article 71 (c) must be read in light of Code, supra, Article 67 (c), which sets forth our appellate jurisdiction and provides, inter alia, that:
“ (c) The accused has 30 days from the time when he is notified of the decision of a board of review to petition the Court of Military Appeals for review. The court shall act upon such a petition within 30 days of the receipt thereof.”
Considered together, these sections of the Code compel the conclusion that the only practical interpreta-tion of Code, supra, Article 71(c), is that a sentence involving an unsuspended punitive discharge or confinement for one year or more may not be executed until the expiration of the period in which the accused may petition this Court for a grant of review. That was my understanding of the dictum in United States v Doherty, supra, and that such was the intent of Congress in enacting Code, supra, Article 71(c) is established by the following comments in its legislative history:
“Mr. SMART . . .



“Subdivision (c) is derived from A. W. 48 (c) and A. W. 50 (e). Sentences required to be affirmed by a board of review may not be ordered executed until such review and any further review by the Judicial Council [Court of Military Appeals] under article 67 is completed. Thus, such sentence may be ordered executed 30 days after the accused has been notified of the decision of the board of review if he has not petitioned the Judicial Council [Court of Military Appeals] for review within that period.” [Emphasis supplied.] [Hearings before House Armed Services Committee on H. R. 2498, 81st Congress, 1st Session, page 1198.]
“Subdivision (c) is derived from AW 48 (c) and AW 50 (e). Sentences required to be affirmed by a Board of Review may not be ordered executed until such review and any further review by the Court of Military Appeals under article 67 is completed. Thus, such sentences may be ordered executed 30 days after the accused has been notified of the decision of the Board of Review if he has not petitioned the court for review within that period.” [Emphasis supplied.] [House of Representatives Report No. 491, 81st Congress, 1st Session, page 33.]
*567“Subdivision (c) is derived from AW 48 (c) and AW 50 (e). Sentences required to be affirmed by a Board of Review may not be ordered executed until such review and any further review by the Court of Military Appeals under Article 67 is completed. Thus, such sentences may be ordered executed SO days after the accused has been notified of the decision of the Board of Review if he has not petitioned the court for review within that period.” [Emphasis supplied.] [Senate Report No. 486, 81st Congress, 1st Session, page 30.]
Similarly, in its review of the background of the Uniform Code of Military Justice, the Legal and Legislative Basis, Manual for Courts-Martial, United States, 1951, Conference Id, points out, at pages 152-153:
“If the accused does not forward his petition for a grant of review within 30 days, the officer then exercising general court-martial jurisdiction (or such other authority as may have been designated by the department) will publish a supplementary court-martial order which will refer to the initial order and order the sentence as affirmed or modified into execution. ...



“If the Court of Military Appeals grants a review, no order of execution can be promulgated until the court has finally disposed of the case.”
Indeed, the Manual for Courts-Martial, United States, 1951, itself implies that execution of the sentences enumerated in Code, supra, Article 71(c), is to be withheld until expiration of the period in which the accused is entitled to seek further judicial relief. Thus, in paragraph 100c, it states:
“The accused shall have 30 days from the time he is notified of the decision of a board of review to petition the Court of Military Appeals for a grant of review. If the accused does not so petition, the convening authority, or the officer immediately exercising general court-martial jurisdiction over the accused, or the Secretary . . . concerned (Art. 60) may order any sentence which, as affirmed by the board of review, extends to dishonorable or bad conduct discharge or confinement for one year or more into execution. . . .



“(c) If the accused forwards a timely petition for grant of review no supplemental order of execution will be promulgated until final action by the Court of Military Appeals is taken.” [Emphasis supplied.]
The single inference that can be drawn from the foregoing authorities is that Congress, in enacting Code, supra, Articles 67(c) and 71(c), intended an accused receiving a sentence involving a punitive discharge or confinement for one year or more to have the opportunity fully to exercise his appellate remedies before his sentence was ordered into execution. Thus, the purported execution of the bad-conduct discharge in this case was in direct contravention of the Code and, insofar as its punitive characterization is concerned, was absolutely void.
The foregoing considerations do not indicate, however, a necessity for disapproval of any part of the sentence. While the execution of the discharge and the accused’s request therefor establish that both the Marine Corps and he intended that he be immediately separated from the service, thus constructively ending his status as a member of the armed services, he remains subject to military law with respect to the disposition of this case. We have held that once jurisdiction attaches in a particular case, it continues until completion of appellate processes, regardless of any change in accused’s status. United States v Speller, 8 USCMA 363, 24 CMR 173; United States v Robertson, 8 USCMA 421, 24 CMR 231. That rule applies as well to the execution of the sentence, and no impediment now appears to exist with respect to the characterization of accused’s discharge in accordance with his conviction and sentence. Accordingly, I concur in the affirmance of the decision of the board of review, but I would also direct the revocation of the *568void order purporting to execute accused's sentence in this case and the promulgation of a new order of execution subsequent to our decision herein.